PUDLOWSKI, Presiding Judge.
This appeal arises from an order entered on July 18, 1984 on appellant’s Motion to Modify a dissolution decree. Appellant sought to have the maintenance award of $300 per month terminated. The trial court reduced the award to $150 per month. We affirm.
The marriage of appellant, David W. Grommet, and respondent, Mary Lavern Grommet, was dissolved on June 5, 1975. The decree of dissolution provided that respondent was to receive $400 per month in maintenance until June 1978, and thereafter receive $300 per month. On August 11, 1983, appellant filed a Motion to Modify the dissolution decree, praying for termination of maintenance to respondent, on the basis that there had been a substantial and continuing change of circumstances. *38Specifically, appellant argued that respondent’s income had increased substantially so that she was able to support herself through her employment.
On July 18, 1984, the trial court entered an order reducing respondent’s maintenance award to $150 per month. Appellant filed a Motion to Amend Judgment or for New Trial. The motion was overruled. This appeal follows.
Our review of the modification order is limited to whether it is supported by substantial evidence, whether it is against the weight of the evidence, or whether it erroneously declares or applies the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
In reviewing the judgment below, we note that an increase in the wife’s income alone does not require a modification of the terms of the award. Early v. Early, 659 S.W.2d 321, 323 (Mo.App.1983). To prevail on a Motion to Modify, appellant has the burden to show changed circumstances so substantial and continuing as to make the terms of the original decree unreasonable. Hilton v. Hilton, 642 S.W.2d 401, 402 (Mo.App.1982); § 452.370 RSMo.
In the case at bar, the trial court found such a change. The evidence showed that respondent’s gross income increased from $3,300 per year from the time of the dissolution to $13,583 for the year ending 1983. However, respondent’s total expenses per month also increased to $1,163. Thus, respondent’s income barely exceeded her expenses and this result has only been achieved as a result of respondent renting two rooms in her home. Additionally, appellant’s income has also risen substantially. Appellant’s income in 1977 was $19,-300. His income for 1983 was $30,999.
Under the standards set out above and in light of the facts that respondent’s income barely exceeds her expenses and that appellant’s income has increased, we cannot say that failure to reduce the award below $150 was error.
Judgment affirmed.
CARL R. GAERTNER, J„ concurs.
KAROHL, J., dissents in separate opinion.